686 S.E.2d 158 (2009)
STATE of North Carolina
v.
Charles Gene ROGERS.
No. 444P09.
Supreme Court of North Carolina.
October 22, 2009.
Charles Gene Rogers, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 21st of October 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wayne County:
"Denied by order of the Court in conference, this the 22nd of October 2009."